DETAILED ACTION
Claims 1-24 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 12/08/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Yamauchi et al. (US 7144948 B2) and Lu et al. (US 2014/0339167 A1).  
Yamauchi at Col. 3 lines 1-10 discloses a fluorinated copolymer having content of (a) a fluoroolefin (like CTFEor tetrefluoropropylene) of 35 to 99 mol%; of hydroxyl-group containing vinyl ether monomer (b) of 1 to 30 mol%; and of vinyl ether and/or vinyl ester monomer (c) is 20 to 60 mol%.
Yamauchi, however, does not teach a hydroxyl value of the
fluorocopolymer as in present claims 1, 7, 22, and 23; nor a composition having a solids content as in claim 24.
Lu at claim 3 discloses a copolymer containing more than 30 wt% of trans-1,3,3,3-tetrafluoropropene as a monomer unit. [0015] discloses including chlorotrifluoroethylene as a co-monomer therewith. The relative content of co- monomer is about 70 to 30 wt% according to [0016]. Lu at [0015] discloses vinyl ester monomers (vinyl acetate, vinyl propionate) and vinyl ether monomers, but is silent as to where at least a portion of said vinyl either monomer is a hydroxyl group- containing vinyl ether monomer as in claim 1; and the hydroxyl value of the copolymer as in present claims 1, 7, 22, and 23. Furthermore, Lu at [0017] teaches a solids content (about 10 to about 40 weight percent) that is below that of present claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768